


Exhibit 10.3
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
HALLIBURTON ANNUAL PERFORMANCE PAY PLAN
 
AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2010
 


 

 
 
 

 
 




   
INDEX
       
Page No.
ARTICLE I    PURPOSE
1
ARTICLE II   DEFINITIONS
1
2.1           Definitions
1
2.2           Number
4
2.3           Headings
4
ARTICLE III   PARTICIPATION
4
3.1           Participants
4
3.2           Partial Plan Year Participation
4
3.3           No Right to Participate
5
3.4           Plan Exclusive
5
3.5           Consent to Dispute Resolution
5
ARTICLE IV   ADMINISTRATION
5
ARTICLE V  REWARD DETERMINATIONS
6
5.1           Performance Measures
6
5.2           Performance Requirements
6
5.3           Reward Determinations
6
5.4           Reward Opportunities
6
5.5           Discretionary Adjustments
6
5.6           Discretionary Bonuses
7
ARTICLE VI  DISTRIBUTION OF REWARDS
7
6.1           Form and Timing of Payment
7
6.2           Excess Remuneration
7
6.3           Elective Deferral
8
6.4           Tax Withholding
8
ARTICLE VII   TERMINATION OF EMPLOYMENT
8
7.1           Termination of Service During Plan Year
8
7.2           Termination of Service After End of Plan Year But Prior to the
Payment Date
8
ARTICLE VIII   RIGHTS OF PARTICIPANTS AND BENEFICIARIES
8
8.1           Status of a Participant or Beneficiary
8
8.2           Employment
9
8.3           Nontransferability
9
8.4           Nature of Plan
9
ARTICLE IX   CORPORATE CHANGE
9
ARTICLE X   AMENDMENT AND TERMINATION
10
ARTICLE XI   MISCELLANEOUS
10
11.1           Governing Law
10
11.2           Severability
10
11.3           Successor
10
11.4           Effective Date
10



 

 

--------------------------------------------------------------------------------

 



 
 
HALLIBURTON
 
ANNUAL PERFORMANCE PAY PLAN
 
The Compensation Committee of Directors of Halliburton Company, having
heretofore established the Halliburton Annual Performance Pay Plan (formerly
known as the Annual Reward Plan), pursuant to the provisions of Article X of
said Plan, hereby amends and restates said Plan to be effective in accordance
with the provisions of Section 11.4 hereof.
 
ARTICLE I
 


 
PURPOSE
 
The purpose of the Halliburton Annual Performance Pay Plan (the “Plan”) is to
reward management and other key employees of the Company and its Affiliates for
improving financial results which drive the creation of value for shareholders
of the Company and thereby, serve to attract, motivate, reward and retain high
caliber employees required for the success of the Company.  The Plan provides a
means to link total and individual cash compensation to Company performance, as
measured by Cash Value Added (“CVA”), a demonstrated driver of shareholder
value, and, where appropriate, additional performance measures which drive CVA.
 
ARTICLE II
 


 
DEFINITIONS
 
2.1 Definitions.  Where the following words and phrases appear in the Plan, they
shall have the respective meanings set forth below, unless their context clearly
indicates to the contrary.
 
“Administrative Committee” shall mean administrative committee appointed by the
Compensation Committee to administer certain aspects of the Plan.
 
“Affiliate” shall mean a Subsidiary of the Company or a division or designated
group of the Company or a Subsidiary.
 
“Base Salary” shall mean the annualized pay rate of a Participant as in effect
on January 1 of a Plan Year, including base pay a Participant could have
received in cash in lieu of (i) contributions made on such Participant’s behalf
to a qualified Plan maintained by the Company or to any cafeteria plan under
Section 125 of the Code maintained by the Company and (ii) deferrals of
compensation made at the Participant’s election pursuant to a plan or
arrangement of the Company or an Affiliate, but excluding any Rewards under this
Plan and any other bonuses, incentive pay or special awards.
 
“Beneficiary” shall mean the person, persons, trust or trusts entitled by Will
or the laws of descent and distribution to receive the benefits specified under
the Plan in the event of the Participant’s death prior to full payment of a
Reward.
 
“Board of Directors” shall mean the Board of Directors of the Company.
 
“Business Unit CVA” shall mean the respective CVA of designated business units,
each calculated on an aggregate basis for their respective operations.
 
“Cause” shall mean (i) the conviction of the Participant of a felony under
Federal law or the law of the state in which such action occurred,
(ii) dishonesty in course of fulfilling the Participant’s employment duties or
(iii) the disclosure by the Participant to any unauthorized person or competitor
of any confidential information or confidential knowledge as to the business or
affairs of the Company and its Affiliates.
 
“CEO” shall mean the Chief Executive Officer of the Company.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended.
 
“Committee” shall mean the Compensation Committee of Directors of the Company,
appointed by the Board of Directors from among its members, no member of which
shall be an employee of the Company or a Subsidiary.
 
“Common Stock” shall mean the common stock, par value $2.50 per share of
Halliburton Company.
 
“Company” shall mean Halliburton Company and its successors.
 
“Company CVA” shall mean CVA calculated on a consolidated basis.
 
“Corporate Change” shall mean one of the following events: (i) the merger,
consolidation or other reorganization of the Company in which the outstanding
Common Stock is converted into or exchanged for a different class of securities
of the Company, a class of securities of any other issuer (except a direct or
indirect wholly owned Subsidiary), cash or property; (ii) the sale, lease or
exchange of all or substantially all of the assets of the Company to another
corporation or entity (except a direct or indirect wholly owned Subsidiary);
(iii) the adoption by the stockholders of the Company of a plan of liquidation
and dissolution; (iv) the acquisition (other than any acquisition pursuant to
any other clause of this definition) by any person or entity, including, without
limitation, a “group” as contemplated by Section 13(d)(3) of the Securities
Exchange Act of 1934, as amended, of beneficial ownership, as contemplated by
such Section, of more than twenty percent (based on voting power) of the
Company’s outstanding capital stock; or (v) as a result of or in connection with
a contested election of directors, the persons who were directors of the Company
before such election shall cease to constitute a majority of the Board.
 
“CVA” shall mean the difference between operating cash flow and a capital
charge, calculated in accordance with the criteria and guidelines set forth in
the Corporate Policy entitled “Cash Value Added (CVA),” as in effect at the time
any such calculation is made.
 
“CVA Drivers” shall mean such additional performance measures (either objective
or subjective) as may be approved by the CEO from time to time to reinforce key
operating and strategic goals important to the Company and its business
units.  Particular CVA Drivers may vary from business unit to business unit and
from Participant to Participant within a particular business unit as deemed
appropriate according to the needs of the applicable business unit.
 
“Dispute Resolution Program” shall mean the Halliburton Dispute Resolution Plan.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
 
“Group CVA” shall mean the respective CVA of the Halliburton Energy Services
Group and the Engineering and Construction Group, each calculated on an
aggregate basis for their respective operations.
 
“Key Employees” shall mean regular, full-time employees of the Company or an
Affiliate below the Officer level.
 
“Officer” shall mean a full officer of the Company or an Affiliate.
 
“Participant” shall mean any active employee of the Company or an Affiliate who
participates in the Plan pursuant to the provisions of Article III hereof.  An
employee shall not be eligible to participate in the Plan while on a leave of
absence.
 
“Participant Category” shall mean a grouping of Participants determined in
accordance with the applicable provisions of Article III.
 
“Payment Date” shall mean, with respect to a particular Plan Year, the date
payment is actually made following the end of the applicable Plan Year but no
later than the last business day of February of the year next following the end
of such Plan Year, or as soon as administratively practicable thereafter if it
is administratively impracticable to make payment by that date and such
impracticability was not reasonably foreseeable at the end of the applicable
Plan Year.
 
“Performance Goals” shall mean, for a particular Plan Year, established levels
of applicable Performance Measures.
 
“Performance Measures” shall mean the criteria used in determining Performance
Goals for particular Participant Categories, which may include one or more of
the following: Company CVA, Group CVA, Business Unit CVA and CVA Drivers.
 
“Plan” shall mean the Halliburton Annual Performance Pay Plan as amended and
restated effective January 1, 2010, and as the same may thereafter be amended
from time to time.
 
“Plan Year” shall mean the twelve month calendar year ending December 31.
 
 
“Reward” shall mean the dollar amount of incentive compensation payable to a
Participant under the Plan for a Plan Year determined in accordance with
Section 5.3.
 
“Reward Opportunity” shall mean, with respect to each Participant Category,
incentive reward payment amounts, expressed as a percentage of Base Salary,
which corresponds to various levels of pre-established Performance Goals,
determined pursuant to the Reward Schedule.
 
“Reward Schedule” shall mean the schedule which aligns the level of achievement
of applicable Performance Goals with Reward Opportunities for a particular Plan
Year, such that the level of achievement of the pre-established Performance
Goals at the end of such Plan Year will determine the actual Reward.
 
“Senior Executive” shall have the meaning set forth in Corporate Policy 3-90020,
Executive Compensation Administration, as such Policy may from time to time be
amended.
 
“Subsidiary” shall mean any corporation 50 percent or more of whose voting power
is owned, directly or indirectly, by the Company.
 
2.2 Number
 
.  Wherever appropriate herein, words used in the singular shall be considered
to include the plural and words used in the plural shall be considered to
include the singular.
 
2.3 Headings
 
.  The headings of Articles and Sections herein are included solely for
convenience, and if there is any conflict between headings and the text of the
Plan, the text shall control.
 
ARTICLE III
 
PARTICIPATION
 
3.1 Participants.  Active employees who are Senior Executives as of the
beginning of each Plan Year shall be Participants for such Plan Year.  In
addition, such other Officers and Key Employees as may be designated annually as
Participants by the CEO prior to the last day of March each Plan Year shall be
Participants for such Plan Year.
 
3.2 Partial Plan Year Participation.  If, after the beginning of a Plan Year, an
employee who was not previously a Participant for such Plan Year (i) is newly
appointed or elected as a Senior Executive or (ii) returns to active employment
as a Senior Executive following a leave of absence, such employee shall become a
Participant effective with such appointment or election or return to active
service, as the case may be, for the balance of the Plan Year, on a prorated
basis, unless the Committee shall determine, in its sole discretion, that the
participation shall be delayed until the beginning of the next Plan Year.  If,
after the beginning of the Plan Year, (i) a person is newly elected or appointed
as an Officer (other than a Senior Executive) or is newly hired, promoted or
transferred into a position in which he or she is a Key Employee, or (ii) an
employee who was not previously a Participant for such Plan Year returns to
active employment as an Officer (other than a Senior Executive) or a Key
Employee following a leave of absence, the CEO, or his delegate, may designate
such person as a Participant for the pro rata portion of such Plan Year
beginning on the first day of the month following such designation.
 
If an employee who has previously been designated as a Participant for a
particular Plan Year takes a leave of absence during such Plan Year, all of such
Participant’s rights to a Reward for such Plan Year shall be forfeited, unless
the Committee (with respect to a Participant who is a Senior Executive) or the
CEO (with respect to any other Participant) shall determine that such
Participant’s Reward for such Plan Year shall be prorated based upon that
portion of the Plan Year during which he or she was an active Participant, in
which case the prorated portion of the Reward shall be paid in accordance with
the provisions of Section 6.1.
 
Each Participant shall be assigned to a Participant Category at the time he or
she becomes a Participant for a particular Plan Year.  If a Participant
thereafter incurs a change in status due to promotion, demotion, reassignment or
transfer, (i) the Committee, in the case of the CEO or other Senior Executive,
or (ii) the CEO, or his delegate, in the case of any other Participant, may
approve such adjustment in such Participant’s Reward Opportunity as deemed
appropriate under the circumstances (including termination of participation in
the Plan for the remainder of the Plan Year), such adjustment to be made on a
pro rata basis for the balance of the Plan Year effective with the first day of
the month following such approval, unless some other effective date is
specified.  All such approvals shall be documented in writing and filed with the
Plan records for the applicable Plan Year.
 
3.3 No Right to Participate.  Except as provided in Sections 3.1 and 3.2, no
Participant or other employee of the Company or an Affiliate shall, at any time,
have a right to participate in the Plan for any Plan Year, notwithstanding
having previously participated in the Plan.
 
3.4 Plan Exclusive.  No employee shall simultaneously participate in this Plan
and in any other short-term incentive plan of the Company or an Affiliate unless
such employee’s participation in such other plan is approved by the CEO, or his
delegate.
 
3.5 Consent to Dispute Resolution.  Participation in the Plan constitutes
consent by the Participant to be bound by the terms and conditions of the
Dispute Resolution Program which in substance requires that all disputes arising
out of or in any way related to employment with the Company or its Affiliates,
including any disputes concerning the Plan, be resolved exclusively through such
program, which includes binding arbitration as the last step.
 
ARTICLE IV
 
                              ADMINISTRATION
 
Each Plan Year, the Committee shall establish the basis for payments under the
Plan in relation to given Performance Goals, as more fully described in
Article V hereof, and, following the end of each Plan Year, determine the actual
Reward payable for each Participant Category.  The Committee is authorized to
construe and interpret the Plan, to prescribe, amend and rescind rules,
regulations and procedures relating to its administration and to make all other
determinations necessary or advisable for administration of the Plan.  The CEO
shall have such authority as is expressly provided in the Plan.  In addition, as
permitted by law, the Committee and the CEO may delegate such of their
respective authority granted under the Plan as deemed appropriate; provided,
however, that (i) the Committee may not delegate its authority with respect to
matters relating to the CEO and other Senior Executives and (ii) the Committee
and the CEO may not delegate their respective authority under Article V
hereof.  Decisions of the Committee and the CEO, or their respective delegates,
in accordance with the authority granted hereby or delegated pursuant hereto
shall be conclusive and binding.  Subject only to compliance with the express
provisions hereof, the Committee, the CEO and their respective delegates may act
in their sole and absolute discretion with respect to matters within their
authority under the Plan.
 
ARTICLE V

 
                            REWARD DETERMINATIONS
 
5.1 Performance Measures.  CVA shall be the primary Performance Measure in
determining Performance Goals for any Plan Year.  In addition, appropriate CVA
Drivers applicable to particular Participants may also be used as Performance
Measures.
 
5.2 Performance Requirements.  Prior to the last day of February of each Plan
Year, (i) the Committee shall approve the Company CVA, applicable Group CVA and
applicable Business Unit CVA Performance Goals and the CEO shall approve
appropriate CVA Drivers applicable to certain Participants and (ii) the
Committee shall establish a Reward Schedule which aligns the level of
achievement of applicable Performance Goals with Reward Opportunities, such that
the level of achievement of the pre-established Performance Goals at the end of
the Plan Year will determine the actual Reward.
 
5.3 Reward Determinations.  After the end of each Plan Year, (i) the Committee
shall determine the extent to which the Performance Goals (other than CVA
Drivers) have been achieved and (ii) the CEO shall determine the extent to which
the applicable CVA Drivers have been achieved, and the amount of the Reward
shall be computed for each Participant in accordance with the Reward Schedule.
 
5.4 Reward Opportunities.  The established Reward Opportunities may vary in
relation to the Participant Categories and within the Participant
Categories.  In the event a Participant changes Participant Categories during a
Plan Year, the Participant’s Reward Opportunities shall be adjusted in
accordance with the applicable provisions of Section 3.2.
 
5.5 Discretionary Adjustments.  Once established, Performance Goals will not be
changed during the Plan Year.  However, if the Committee, in its sole and
absolute discretion, determines that there has been (i) a change in the
business, operations, corporate or capital structure, (ii) a change in the
manner in which business is conducted or (iii) any other material change or
event which will impact one or more Performance Goals in a manner the Committee
did not intend, then the Committee may, reasonably contemporaneously with such
change or event, make such adjustments as it shall deem appropriate and
equitable in the manner of computing the relevant Performance Measures
applicable to such Performance Goal or Goals for the Plan Year; provided,
however, that the CEO shall be authorized, subject to the review and oversight
of the Committee, to make adjustments in the manner of computing one or more CVA
Drivers if, when evaluated in accordance with the standards set forth in the
preceding sentence, he shall deem such adjustments to be appropriate and
equitable.
 
5.6 Discretionary Bonuses.  Notwithstanding any other provision contained herein
to the contrary, the Committee may, in its sole discretion, make such other or
additional bonus payments to a Participant as it shall deem appropriate.
 
ARTICLE VI
                                 
DISTRIBUTION OF REWARDS
 
6.1 Form and Timing of Payment.  Except as otherwise provided below, the amount
of each Reward shall be paid in cash on the Payment Date.  In the event of
termination of a Participant’s employment prior to the Payment Date for any
reason other than death (in which case payment shall be made in accordance with
the applicable provisions of Article VII), the amount of any Reward (or prorated
portion thereof) payable pursuant to the provisions of Sections 7.1 or 7.2 shall
be paid in cash on the Payment Date.
 
6.2 Excess Remuneration
 
.
(a)           Notwithstanding the provisions of Section 6.1, to the extent that
incentive compensation hereunder does not qualify as performance-based
compensation pursuant to Section 162(m) of the Code, the Committee may, in its
discretion, with respect to a Participant who is a “covered employee” for
purposes of Section 162(m), determine that payment of that portion of a Reward
which would otherwise cause such Participant’s compensation to exceed the
limitation on the amount of compensation deductible by the Company in any
taxable year pursuant to such Section 162(m), be deferred, as permitted by
Section 409A of the Code and applicable regulations thereunder, until (i) the
Participant’s first taxable year in which the Company reasonably anticipates
that its deduction will not be barred by reason of Section 162(m) of the Code or
(ii) the period beginning with the date of the Participant’s separation from
service and ending on the later of the last day of the taxable year of the
Company in which the Participant separates from service or the 15th day of the
third month following the Participant’s separation from service.  In such case,
interest shall be credited on the portion of the Reward deferred for the period
of the deferral as provided pursuant to Article IV of the Halliburton Company
Benefit Restoration Plan, as amended, or other applicable plan.
 
(b)           Notwithstanding any provision of this Plan to the contrary, if a
Participant is a “specified employee” within the meaning of Section
409A(a)(2)(B)(i) of the Code, and if any payment deferred under Section 6.2(a)
is paid as a result of the Participant’s separation from service with the
Company (other than death), such amount shall not be payable before the earlier
of (i) the date that is six months after the Participant’s termination, (ii) the
date of the Participant’s death, or (iii) the date that otherwise complies with
the requirements of Section 409A of the Code.  For purposes of determining the
identity of “specified employees”, the Administrative Committee may establish
procedures as it deems appropriate in accordance with Section 409A of the Code.
 
6.3 Elective Deferral.  Nothing herein shall be deemed to preclude a
Participant’s election to defer receipt of a percentage of his or her Reward
beyond the time such amount would have been payable hereunder pursuant to the
Halliburton Elective Deferral Plan or other similar plan.
 
6.4 Tax Withholding.  The Company or employing entity through which payment of a
Reward is to be made shall have the right to deduct from any payment hereunder
any amounts that Federal, state, local or foreign tax laws require with respect
to such payments.
 
ARTICLE VII
 
                           TERMINATION OF EMPLOYMENT
 
7.1 Termination of Service During Plan Year.  In the event a Participant’s
employment is terminated prior to the last business day of a Plan Year for any
reason other than death or disability (as determined by the CEO or his
delegate), all of such Participant’s rights to a Reward for such Plan Year shall
be forfeited, unless the Committee (with respect to a Participant who was the
CEO or other Senior Executive) or the CEO (with respect to any other
Participant) shall determine that such Participant’s Reward for such Plan Year
shall be prorated based upon that portion of the Plan Year during which he or
she was a Participant, in which case the prorated portion of the Reward shall be
paid in accordance with the provisions of Section 6.1.  In the case of death
during the Plan Year, the prorated amount of such Participant’s Reward shall be
paid to the Participant’s estate, or if there is no administration of the
estate, to the heirs at law, on the Payment Date.  In the case of disability,
the prorated amount of a Participant’s Reward shall be paid in accordance with
the provisions of Section 6.1.
 
7.2 Termination of Service After End of Plan Year But Prior to the Payment
Date.  If a Participant’s employment is terminated after the end of the
applicable Plan Year, but prior to the Payment Date, for any reason other than
termination for Cause, the amount of any Reward applicable to such Plan Year
shall be paid to the Participant in accordance with the provisions of
Section 6.1, except in the case of death, in which case the amount of the Reward
then unpaid shall be paid to such Participant’s estate, or if there is no
administration of the estate, to the heirs at law, as soon as practicable.
 
If a Participant’s employment is terminated for Cause, all of such Participant’s
rights to a Reward applicable to such Plan Year shall be forfeited.
 
ARTICLE VIII
 
                         RIGHTS OF PARTICIPANTS AND BENEFICIARIES
 
8.1 Status as a Participant or Beneficiary.  Neither status as a Participant or
Beneficiary shall be construed as a commitment that any Reward will be paid or
payable under the Plan.
 
8.2 Employment.  Nothing contained in the Plan or in any document related to the
Plan or to any Reward shall confer upon any Participant any right to continue as
an employee or in the employ of the Company or an Affiliate or constitute any
contract or agreement of employment for a specific term or interfere in any way
with the right of the Company or an Affiliate to reduce such person’s
compensation, to change the position held by such person or to terminate the
employment of such person, with or without cause.
 
8.3 Nontransferability.  No benefit payable under, or interest in, this Plan
shall be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance or charge and any such attempted action shall be
void and no such benefit or interest shall be, in any manner, liable for, or
subject to, debts, contracts, liabilities or torts of any Participant or
Beneficiary; provided, however, that, nothing in this Section 8.3 shall prevent
transfer (i) by Will, (ii) by applicable laws of descent and distribution or
(iii) pursuant to an order that satisfies the requirements for a “qualified
domestic relations order” as such term is defined in section 206(d)(3)(B) of
ERISA and section 414(p)(1)(A) of the Code, including an order that requires
distributions to an alternate payee prior to a Participant’s “earliest
retirement age” as such term is defined in section 206(d)(3)(E)(ii) of ERISA and
section 414(p)(4)(B) of the Code.  Any attempt at transfer, assignment or other
alienation prohibited by the preceding sentence shall be disregarded and all
amounts payable hereunder shall be paid only in accordance with the provisions
of the Plan.
 
8.4 Nature of Plan.  No Participant, Beneficiary or other person shall have any
right, title or interest in any fund or in any specific asset of the Company or
any Affiliate by reason of any Reward hereunder.  There shall be no funding of
any benefits which may become payable hereunder.  Nothing contained in the Plan
(or in any document related thereto), nor the creation or adoption of the Plan,
nor any action taken pursuant to the provisions of the Plan shall create, or be
construed to create, a trust of any kind or a fiduciary relationship between the
Company or an Affiliate and any Participant, Beneficiary or other person.  To
the extent that a Participant, Beneficiary or other person acquires a right to
receive payment with respect to a Reward hereunder, such right shall be no
greater than the right of any unsecured general creditor of the Company or other
employing entity, as applicable.  All amounts payable under the Plan shall be
paid from the general assets of the Company or employing entity, as applicable,
and no special or separate fund or deposit shall be established and no
segregation of assets shall be made to assure payment of such amounts.  Nothing
in the Plan shall be deemed to give any employee any right to participate in the
Plan except in accordance herewith.
 
ARTICLE IX
 
                             CORPORATE CHANGE
 
In the event of a Corporate Change, (i) with respect to a Participant’s Reward
Opportunity for the Plan Year in which the Corporate Change occurred, such
Participant shall be entitled to an immediate cash payment equal to the maximum
amount of Reward he or she would have been entitled to receive for the Plan
Year, prorated to the date of the Corporate Change; and (ii) with respect to a
Corporate Change that occurs after the end of the Plan Year but prior to the
Payment Date, a Participant shall be entitled to an immediate cash payment equal
to the Reward earned for such Plan Year.
 
ARTICLE X
 
                            AMENDMENT AND TERMINATION
 
Notwithstanding anything herein to the contrary, the Committee may, at any time,
terminate or, from time to time amend, modify or suspend the Plan; provided,
however, that, without the prior consent of the Participants affected, no such
action may adversely affect any rights or obligations with respect to any
Rewards theretofore earned for a particular Plan Year, whether or not the
amounts of such Rewards have been computed and whether or not such Rewards are
then payable.
 
ARTICLE XI
 
                                 MISCELLANEOUS
 
11.1 Governing Law.  The Plan and all related documents shall be governed by,
and construed in accordance with, the laws of the State of Texas, without giving
effect to the principles of conflicts of law thereof, except to the extent
preempted by federal law.  The Federal Arbitration Act shall govern all matters
with regard to arbitrability.
 
11.2 Severability.  If any provision of the Plan shall be held illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining provisions hereof; instead, each provision shall be fully severable
and the Plan shall be construed and enforced as if said illegal or invalid
provision had never been included herein.
 
11.3 Successor.  All obligations of the Company under the Plan shall be binding
upon and inure to the benefit of any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.
 
11.4 Section 409A of the Code.  It is intended that the provisions of this Plan
satisfy the requirements of Section 409A of the Code and that the Plan be
operated in a manner consistent with such requirements to the extent
applicable.  Therefore, the Committee may make adjustments to the Plan and may
construe the provisions of the Plan in accordance with the requirements of
Section 409A of the Code.
 
11.5 Effective Date.  This amendment and restatement of the Plan shall be
effective from and after January 1, 2010, and shall remain in effect until such
time as it may be terminated or amended pursuant to Article X.
 


 

